Citation Nr: 1711025	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  12-32 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to recognition as the surviving spouse of the deceased Veteran for VA benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and L.H.



ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1967 to July 1971.  The Veteran passed away in September 2010.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2011 administrative decision by the Department of Veterans Affairs (VA) Pension Maintenance Center in Milwaukee, Wisconsin.  That decision denied the appellant recognition as the Veteran's surviving spouse.

In April 2014, the appellant and one witness testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

In February 2015, the Board issued a decision denying the appellant's appeal for entitlement to recognition as the surviving spouse of the deceased Veteran for VA benefits purposes.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2016, the Court issued a Memorandum Decision reversing the Board's February 2015, and remanding the matter for further adjudication.


FINDINGS OF FACT

1.  The Veteran and the appellant were married in 1989; there is no evidence of record indicating that they divorced.

2.  The Agency of Original Jurisdiction (AOJ) determined in a November 8, 2010 letter that the appellant is the Veteran's surviving spouse such that she was entitled to receive the Veteran's benefits for the month of his death.

3.  There is not clear and unmistakable error in the AOJ's decision in the November 8, 2010 letter determining the appellant to be the Veteran's surviving spouse.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse are met.  38 U.S.C.A. §§ 101, 103, 1102, 1304, 1541 (West 2014); 38 C.F.R. §§ 3.50, 3.53, 3.54, 3.104, 3.105, 3.205 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).  In this decision, the Board grants the appellant entitlement to recognition as the Veteran's surviving spouse.  This represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance with the notification and assistance requirements is deemed to be harmless error, and further discussion of VA's compliance with those duties is not necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


Legal Criteria

VA death benefits may be paid to a surviving spouse who was married to the Veteran: (1) one year or more prior to the Veteran's death or (2) for any period of time, if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§ 1102, 1304, 1541; 38 C.F.R. § 3.54.  "Surviving spouse" means a person of the opposite sex whose marriage to the veteran meets the requirements of § 3.1(j) and who was the spouse of the veteran at the time of the veteran's death.  38 C.F.R. § 3.50(b).  Additionally, the spouse must have lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse.  38 C.F.R. § 3.50(b)(1).

A spouse's fault or absence of fault for separation, for purposes of determining entitlement to recognition as a surviving spouse, is to be determined based on analysis of conduct at time of separation.  Gregory v. Brown, 5 Vet. App. 108 (1993).  Certain conduct subsequent to the time of separation may be relevant in an appropriate case with respect to the question of fault at the time of separation.  Id. at 112.  Further, if a spouse has been physically and emotionally abused and separates from the abuser, the abused spouse's acts of initiating a divorce and refusing to reconcile would not be competent evidence to demonstrate fault on the part of the abused spouse at the time of the separation.  Id.

The general requirement that there must be continuous cohabitation from the date of marriage to the date of death of the veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the veteran without the fault of the surviving spouse.  38 C.F.R. § 3.53.  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation. Id.  The statement of the spouse as to the reason for the separation will be accepted in the absence of contradictory information.  38 C.F.R. § 3.53(b).

Analysis

The appellant seeks recognition as the surviving spouse of the deceased Veteran for VA benefits purposes.  The record includes a marriage certificate that indicates the appellant and the Veteran were married in September 1989.  There is no indication in the record that the appellant and the Veteran were ever divorced.  Therefore, the record shows that the appellant was married to the Veteran at the time of his death, and that she had been married to the Veteran for more than one year.  See 38 C.F.R. § 3.50.

In a November 8, 2010 letter, the AOJ told the appellant, "As the surviving spouse of the Veteran, you are entitled to receive the Veteran's benefit for the month in which they died."  As noted by the Court in the June 2016 Memorandum Decision, the November 8, 2010 letter constitutes a final decision recognizing the appellant as the Veteran's surviving spouse.  As such, the decision may not be revised except upon a finding of clear and unmistakable error.  See 38 C.F.R. §§ 3.104(a), 3.105(a).  Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  To be clear and unmistakable, an error must be "undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313 (1992).

In this case, the record shows that the Veteran and the appellant were separated during several periods of their marriage, to include at the time of the Veteran's death.  As to the cause of those separations, the record suggests, but does not entirely confirm, fault on both the Veteran's part and the appellant's part.  For example, an August 1995 VA neuropsychological examination report reflects that the Veteran denied domestic violence but endorsed increasing anger toward his wife due to inability to tolerate the stress of family life.  As a result of his anger, "he and his family have been officially separated since November 1994."  The appellant also testified at the April 2014 Board hearing that she separated from the Veteran because the Veteran beat her.  On the other hand, a July 1998 VA treatment record indicates that the Veteran had a conflicted relationship with "his wife and mother-in-law, both of whom are substance abusers; vet has been in contact with his wife, and is working on his problem with her".  Other records similarly suggest that the appellant's continued drug use was one of the causes of her separation from the Veteran.  Nevertheless, as noted by the Court in the June 2016 Memorandum Decision, the evidence of record is at least debatable with regard to whether the appellant meets the continuous cohabitation requirement for recognition as the Veteran's surviving spouse, as set forth in detail in 38 C.F.R. §§ 3.50 and 3.53.  As such, there is not clear and unmistakable error in the AOJ's decision in the November 8, 2010 letter finding the appellant to be the Veteran's surviving spouse.  Therefore, revision of that decision is not permissible.  See 38 C.F.R. § 3.104(a); Russell, 3 Vet. App. at 313.

Accordingly, consistent with the AOJ's November 8, 2010 letter and the Court's findings in the June 2016 Memorandum Decision, the Board concludes that the criteria for recognition of the appellant as the Veteran's surviving spouse are met.


ORDER

Entitlement to recognition as the surviving spouse of the deceased Veteran for VA benefits purposes is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


